DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 9/1/2022 is acknowledged.  The traversal is on the ground(s) that the PCT proceeding the European Examiner did not require a lack of unity between the original claims 1-18 (corresponding, essentially, to the present claims 1-11). The Examiner did not believe that there was a separate invention. See the Written Opinion of the International Searching Authority where the Examiner indicates that all of the claims were examined and there was not a lack of unity. For this reason alone this restriction requirement should be withdrawn. as not a lack of unity.  This is not found persuasive because the argument lacks merit since the restriction under US practice is proper.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plinke et al. (US 5,843,380).
	Regarding claims 1-6, Plinke et al. discloses a catalytic article, comprising: a perforated porous polymeric membrane containing therein a catalytic material (40, 48); wherein the perforated porous membrane has a microstructure comprising fibrils (14) ;  wherein the catalytic material is enmeshed with the fibrils (14) of the microstructure (Figs.1-3); and wherein the catalytic material extends (Col. 6, lines 1-9, Figs. 1-3) into pores (16) of the perforated porous polymeric membrane (40,48).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774